          Case 4:19-cv-00872-HSG Document 38 Filed 02/26/19 Page 1 of 4



 1   DROR LADIN*
     NOOR ZAFAR**
 2   HINA SHAMSI*
     OMAR C. JADWAT*
 3   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, 18th Floor
 4   New York, NY 10004
     Tel: (212) 549-7303
 5   dladin@aclu.org
     nzafar@aclu.org
 6   hshamsi@aclu.org
     ojadwat@aclu.org
 7   *Admitted pro hac vice
     **Application for admission pro hac vice pending
 8
     CECILLIA D. WANG (SBN 187782)
 9   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     39 Drumm Street
10   San Francisco, CA 94111
     Tel: (415) 343-0770
11   cwang@aclu.org

12   SANJAY NARAYAN (SBN 183227)***
     GLORIA D. SMITH (SBN 200824)***
13   SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
     2101 Webster Street, Suite 1300
14   Oakland, CA 94612
     Tel: (415) 977-5772
15   sanjay.narayan@sierraclub.org
     gloria.smith@sierraclub.org
16   ***Counsel for SIERRA CLUB

17   Attorneys for non-parties SIERRA CLUB and SOUTHERN
     BORDER COMMUNITIES COALITION (additional counsel listed on following page)
18
19                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
20
21   STATE OF CALIFORNIA, et al.,

22                  Plaintiffs,                           Case No.: 4:19-cv-00872-HSG

23                  v.
                                                          ADMINISTRATIVE MOTION TO
24   DONALD J. TRUMP, in his official capacity as         CONSIDER WHETHER CASES
     President of the United States of America, et al.,   SHOULD BE RELATED
25
                    Defendants.
26
27
28
                                                1
               ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    CASE NO. 4:19-cv-00872-HSG
          Case 4:19-cv-00872-HSG Document 38 Filed 02/26/19 Page 2 of 4



 1   Additional counsel for non-parties Sierra Club and Southern
     Border Communities Coalition:
 2
     MOLLIE M. LEE (SBN 251404)
 3   CHRISTINE P. SUN (SBN 218701)
     AMERICAN CIVIL LIBERTIES UNION
 4     FOUNDATION OF NORTHERN CALIFORNIA, INC.
     39 Drumm Street
 5   San Francisco, CA 94111
     Tel: (415) 621-2493
 6   Fax: (415) 255-8437
     mlee@aclunc.org
 7   csun@aclunc.org
 8   DAVID DONATTI*
     ANDRE I. SEGURA (SBN 247681)
 9   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
       OF TEXAS
10   P.O. Box 8306
     Houston, TX 77288
11   Tel: (713) 325-7011
     Fax: (713) 942-8966
12   ddonatti@aclutx.org
     asegura@aclutx.org
13   *Admitted pro hac vice
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
              ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                   CASE NO. 4:19-cv-00872-HSG
           Case 4:19-cv-00872-HSG Document 38 Filed 02/26/19 Page 3 of 4



 1          Pursuant to Civil L.R. 3-12, Sierra Club and Southern Border Communities Coalition

 2   respectfully provide the Court with notice of the following case in the Northern District of

 3   California: Sierra Club and Southern Border Communities Coalition v. Trump, et al., No. 4:19-cv-

 4   00892-KAW (filed Feb. 19, 2019) and request that the Court consider whether the two cases should

 5   be related.

 6           “An action is related to another when: (1) The actions concern substantially the same parties,

 7   property, transaction, or event; and (2) it appears likely that there will be an unduly burdensome

 8   duplication of labor and expense or conflicting results if the cases are conducted before different

 9   Judges.” N.D. Cal. Civ. L.R. 3-12(a). Under this standard, it appears that the cases are related. Sierra

10   Club and the instant case both entail constitutional and statutory claims seeking to enjoin President

11   Trump’s declaration of a national emergency to divert funds appropriated for other purposes to the

12   construction of a wall at the U.S.-Mexico border and the actions of Executive Branch officials to

13   implement that declaration. Sierra Club and the instant case have the following defendants in

14   common: President Trump, Acting Secretary of Defense Patrick Shanahan, Secretary of Homeland

15   Security Kirstjen Nielsen, and Secretary of the Treasury Steven Mnuchin.

16
17   Dated: February 26, 2019             Respectfully submitted,

18                                        /s/ Cecillia D. Wang

19                                        Dror Ladin*
                                          Noor Zafar**
20                                        Hina Shamsi*
                                          Omar C. Jadwat*
21                                        American Civil Liberties Union Foundation
                                          125 Broad Street, 18th Floor
22                                        New York, NY 10004
                                          Tel: (212) 549-7303
23                                        Fax: (212) 549-2564
                                          dladin@aclu.org
24                                        nzafar@aclu.org
                                          hshamsi@aclu.org
25                                        ojadwat@aclu.org
26                                        Cecillia D. Wang (SBN 187782)
                                          American Civil Liberties Union Foundation
27                                        39 Drumm Street
                                          San Francisco, CA 94111
28                                        Tel: (415) 343-0770
                                                3
               ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                    CASE NO. 4:19-cv-00872-HSG
     Case 4:19-cv-00872-HSG Document 38 Filed 02/26/19 Page 4 of 4


                             Fax: (415) 395-0950
 1                           cwang@aclu.org
 2                           Sanjay Narayan (SBN 183227)***
                             Gloria D. Smith (SBN 200824)***
 3                           Sierra Club Environmental Law Program
                             2101 Webster Street, Suite 1300
 4                           Oakland, CA 94612
                             Tel: (415) 977-5772
 5                           sanjay.narayan@sierraclub.org
                             gloria.smith@sierraclub.org
 6
                             Mollie M. Lee (SBN 251404)
 7                           Christine P. Sun (SBN 218701)
                             American Civil Liberties Union Foundation of
 8                              Northern California, Inc.
                             39 Drumm Street
 9                           San Francisco, CA 94111
                             Tel: (415) 621-2493
10                           Fax: (415) 255-8437
                             mlee@aclunc.org
11                           csun@aclunc.org
12                           David Donatti*
                             Andre I. Segura (SBN 247681)
13                           American Civil Liberties Union Foundation
                                of Texas
14                           P.O. Box 8306
                             Houston, TX 77288
15                           Tel: (713) 325-7011
                             Fax: (713) 942-8966
16                           ddonatti@aclutx.org
                             asegura@aclutx.org
17
18                           Counsel for non-parties Sierra Club and Southern
                                Border Communities Coalition
19
20                           *Admitted pro hac vice
                             **Application for admission pro hac vice pending
21                           ***Counsel for Sierra Club

22
23
24
25
26
27
28
                                         4
        ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                             CASE NO. 4:19-cv-00872-HSG
